                        UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW HAMPSHIRE

*************************************
LIBERTARIAN PARTY OF                     *
NEW HAMPSHIRE, et al                     *
                                         *
                 Plaintiffs,             *
        v.                               *           Civil No. 1:20-cv-00688-JL
                                         *
GOVERNOR CHRISTOPHER T.                  *
SUNUNU, Governor of the State of         *
New Hampshire, in his official capacity, *
                                         *
        And                              *
                                         *
WILLIAM M. GARDNER, Secretary of         *
State of the State of New Hampshire,     *
in his official capacity,                *
                                         *
                 Defendants.             *
                                         *
*************************************


                      STATEMENT OF UNDISPUTED FACTS

       1.      In New Hampshire, a candidate for office can secure placement on the

General Election ballot by (1) being the nominee of a state recognized party, (2) being the

nominee of a state recognized political organization, or (3) submitting “nomination

papers” which must be signed by registered New Hampshire voters.

       2.      Candidates for President, United States Senator or Governor must submit

nomination papers signed by 3,000 registered voters, 1,500 from each of New

Hampshire’s congressional districts. RSA 655:42.

       3.      Candidates for United States Representative must submit nomination

papers signed by 1,500 registered voters from that district. Id.
         4.    Each nomination paper must be signed by a person registered to vote who

has not signed the nomination paper for any other candidate for the same office.

         5.    Nomination papers must be certified by the supervisors of the checklist of

the town or ward where the signer is a registered voter, and accepted by the Secretary of

State.

         6.    The individual plaintiffs in this action, candidates of the Libertarian Party,

seek ballot access through the collection of nomination papers.

         7.    Plaintiffs Jo Jorgenson, Darryl Perry and Justin O’Connell each must

submit 3,000 signed nomination papers in order to be put on the 2020 ballot. Id.

         8.    Plaintiffs Andrew Olding and Zack Dumont must submit 1,500 signed

nomination papers in order to be put on the 2020 ballot. Id.

         9.    A nomination paper can list more than one candidate, meaning that the

same voter can sign one nomination paper for multiple candidates.

         10.   In 2020, candidates have from January 1, 2020 until August 5, 2020 to

submit nomination papers.

         11.   On February 11, 2020, over 432,000 New Hampshire voters voted at their

polling places in the presidential primary.

         12.   LPNH collected approximately 375 signatures during January and

February, primarily at voting locations on the day of the New Hampshire primary.

         13.   On March 13, 2020, Governor Sununu issued an Executive Order

declaring a state of emergency in New Hampshire due to the novel coronavirus.
       14.     Governor Sununu has extended the state of emergency through the

present.

       15.     On March 26, 2020, Governor Sununu issued Emergency Order #17,

known as the Stay at Home Order.

       16.     The nominating convention for Libertarian Party presidential and vice

presidential candidates occurred between May 21-24, 2020.

       17.     LPNH intended to focus its signature gathering efforts in the spring – after

the convention – and summer months.

       18.     As of June 15, 2020, the Governor’s “Stay at Home” Emergency Order

expired.

       19.     On June 16, 2020, Governor Sununu issued Emergency Order 52, known

as the Safer at Home order.

       20.     On June 27, 2020, LPNH posted a request on Facebook for volunteers to

assist in signature gathering.

       21.     As of July 7, 2020, LPNH has gathered 803 nomination papers for state

candidates and 426 for federal candidates.

       22.     LPNH has collected additional signatures that LPNH has not yet verified.

       23.     The plaintiffs filed this action on June 8, 2020.

                                              Respectfully submitted,

                                              CHRISTOPHER T. SUNUNU,
                                              GOVERNOR OF THE STATE OF NEW
                                              HAMPSHIRE

                                              and
                WILLIAM GARDNER,
                NEW HAMPSHIRE SECRETARY OF
                STATE

                By their attorneys,

                GORDON J. MACDONALD
                ATTORNEY GENERAL


July 16, 2020   /s/ Daniel E. Will
                Daniel E. Will, Bar #12176
                Solicitor General

                /s/Laura E. Lombardi
                Laura E. Lombardi, Bar #12821
                Senior Assistant Attorney General

                /s/Sean R. Locke
                Sean R. Locke, Bar #265290
                Assistant Attorney General

                New Hampshire Department of Justice
                Office of the Attorney General
                33 Capitol Street, Concord, NH 03301-6397
                (603) 271-3650


                AND


                Libertarian Party of New Hampshire
                By Its attorneys,


                BACKUS, MEYER & BRANCH, LLP


July 16, 2020   /s/ H. Jonathan Meyer____________
                H. Jonathan Meyer, NH Bar # 1744
                116 Lowell Street, P.O. Box 516
                Manchester, NH 03105-0516
                603-668-7272
                jmeyer@backusmeyer.com
                              CERTIFICATE OF SERVICE

        I, Daniel E. Will, hereby certify that a copy of the foregoing statement of

undisputed facts was sent via the court’s e-filing system to H. Jonathan Meyer, Esquire,

counsel for the Plaintiffs.


July 16, 2020                                 /s/ Daniel E. Will
                                              Daniel E. Will
